Citation Nr: 1105814	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-35 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1992 to 
December 1997.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Columbia, South 
Carolina (RO) of the Department of Veterans Affairs (VA) which 
denied the Veteran's claims for an increased rating for a left 
shoulder disorder and a lumbar spine disorder.  In addition, the 
Veteran appeals from an August 2005 rating decision denied the 
Veteran's claim for entitlement to TDIU.

These matters were remanded by the Board in November 2009.

Additional evidence pertinent to the claim on appeal was 
submitted subsequent to the issuance of the September 2009 
supplemental statement of the case (SSOC). The Veteran's 
representative waived RO consideration of this evidence in a 
January 2011 statement.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for a lumbar 
spine disability and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's left shoulder disability is manifested by X-ray 
evidence of arthritis and pain throughout the entire range of 
motion; without fibrous union of the humerus or ankylosis of the 
scapulohumeral articulation.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for a left shoulder 
disability beginning on December 14, 2009 have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1--4.10, 
4.21, 4.40, 4.45, 4.71, 4.71a, DCs 5200-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); C.F.R. § 3.159(b)(1).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation. Vazquez- 
Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez I, 
overturning the requirement that VA provide notice that the claim 
could be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki 
(Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, 
third, and fourth elements (contained in the Vazquez I decision) 
were not disturbed by the Federal Circuit's decision.

The Veteran was provided with an April 2005 letter in which the 
RO notified him of what evidence was required to substantiate his 
claim for an increased rating for his left shoulder disorder.  
This letter told him what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  Thus, this 
letter met the duty to provide preadjudication notice to the 
Veteran in accordance with Pelegrini.

The April 2005 preadjudication letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate his 
claim for an increased rating and provided specific examples.  
This letter stated that such evidence should describe how the 
Veteran's disability has gotten worse based upon personal 
knowledge and observations of the author.  It also notified the 
Veteran that he could submit statements from his current or 
former employers.  In the October 2008 statement of the case 
(SSOC), the criteria for higher ratings for shoulder disabilities 
were provided.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini, supra.  This timing defect was cured by 
readjudication of the claim in a September 2010 supplemental SOC 
(SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (holding timing deficiency was cured by readjudication in 
an SSOC).  Moreover, the Veteran has not alleged prejudice with 
regard to this notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained. He has been afforded 
multiple VA orthopedic examinations and sufficient medical 
opinions have been obtained.  These examinations, along with the 
Veteran's statements and treatment records, are sufficient for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Although the Veteran has indicated that he disagrees with the 
rating assigned for the disability on appeal, he has not 
indicated that his symptoms have worsened since his last VA 
examination.

The Board remanded the instant matter in November 2009 to allow a 
VA orthopedic examination to be conducted to determine the 
current severity of the Veteran's left shoulder disorders.  Such 
a VA examination was conducted in December 2009.  The Board 
therefore concludes that there has been substantial compliance 
with the terms of the previous remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of his claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The Veteran's residuals of a left shoulder fracture are rated 
under the diagnostic code for as impairment of the humerus.  For 
the minor extremity, a 20 percent rating is warranted for 
malunion characterized as either a moderate or marked deformity. 
A 20 percent rating is also warranted for recurrent dislocation 
at the scapulohumeral joint with either infrequent episodes and 
guarding of movement only at the shoulder level, or frequent 
episodes and guarding of all arm movements. A 40 percent rating 
is warranted for fibrous union, a 50 percent rating is warranted 
for nonunion (false flail joint) and a 70 percent rating is 
warranted for loss of the humeral head (flail shoulder). 38 
C.F.R. § 4.71a, DC 5202.

The instant disability potentially implicates other diagnostic 
codes.  Limitation of minor arm motion at shoulder level or 
midway between side and shoulder level warrants a 20 percent 
rating.  Limitation of arm motion to 25 degrees from the side 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion in the shoulder is from 0 to 180 degrees 
of forward elevation (flexion) and 0 to 180 degrees of shoulder 
abduction.  See 38 C.F.R. § 4.71a, Plate I.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Ankylosis of the scapulohumeral articulation for the minor arm 
that was favorable, with abduction to 60 degrees, and the ability 
to reach the mouth and head warrants a 20 percent rating.  Such 
ankylosis that was intermediate between favorable and unfavorable 
warrants a 30 percent rating.  Unfavorable ankylosis with 
abduction limited to 25 degrees from the side warrants a 40 
percent rating.  A note to this diagnostic code indicates that 
ankylosis of the scapulohumeral articulation occurs when the 
scapula and humerus move as one.  38 C.F.R. § 4.71a, DC 5200.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 20 
percent rating is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating is 
merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 
5003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Left Shoulder Claim

The Veteran contends that he is entitled to a rating in excess of 
20 percent for his left shoulder disorder.

An April 2005 VA orthopedic examination reflects the Veteran's 
reports of instability with dislocations once per week occurring 
during overhead activities and a throbbing pain at the 
acromioclavicular joint every other day.  This shoulder locked 
into place during the reported dislocations.  Swelling, heat and 
redness after over exertion when the shoulder slips out of joint 
were also reported.  Repetitive use increases the pain and the 
instability.  Surgeries, injections, stiffness or flare-ups were 
denied.  He used Advil with some relief and underwent two courses 
of physical therapy which provided some increase in stability.  
He was right-handed.  

Left shoulder flexion performed during the April 2005 VA 
examination was 120 degrees without pain and 125 degrees with 
pain, extension was 55 degrees with pain at the end of range and 
abduction was 130 degrees without pain and 140 degrees with pain.  
Adduction was 30 degrees with end of range pain, external 
rotation was 50 degrees with end of range pain and internal 
rotation was 60 degrees with end of range pain.  

After repetitive use, flexion decreased to 110 degrees without 
pain and 120 degrees with pain, extension was decreased to 40 
degrees with end of range pain, abduction decreased to 65 degrees 
with end of range pain and internal rotation decreased to 50 
degrees with end of range pain.  Adduction was without change and 
external rotation increased to 55 degrees with end of range pain.  
An accompanying left shoulder X-ray revealed a small osteophyte 
on the humeral side of the glenohumeral joint but was otherwise 
normal.  Following this examination, a diagnosis of a left 
shoulder dislocation was made.

A December 14, 2009 VA orthopedic examination reflects the 
Veteran's complaints of residual daily pain in the left shoulder 
and recurrent instability.  This pain averaged "7/10" in 
intensity, was associated with instability and was worsened with 
overhead activity.  He reported dislocating his shoulder two 
months ago but that he did not see a physician for treatment, 
which was "unusual."  He currently used medication to treat his 
symptoms and had experienced a mild improvement in his symptoms 
in the past while undergoing physical therapy.  Physical 
examination was positive for apprehension sign in the left 
shoulder, tenderness to palpation over the anterior glenohumeral 
joint and over the superior aspect of the acromioclavicular joint 
with a negative impairment sign.  

Examination was negative for warmth, redness, swelling and 
crepitus.  Abduction was to 135 degrees, flexion was to 150 
degrees, external rotation was to 80 degrees and internal 
rotation was to 60 degrees.  There was pain throughout the each 
range of motion with the pain more severe at the end of the 
range.  Repetitive use did not change the range of motion or 
level of pain.  Strength in the left supraspinatus muscle was 
"5/5".  An accompanying left shoulder X-ray revealed a humeral 
head osteophyte without other significant abnormalities.  
Following this examination and diagnoses of degenerative joint 
disease of the left shoulder and chronic left shoulder 
instability were made.

A rating in excess of 20 percent for the Veteran's left shoulder 
disorder would require fibrous union of the humerus, limitation 
of arm motion to 25 degrees from the side or ankylosis of the 
scapulohumeral articulation.  Left shoulder X-rays conducted in 
April 2005 and December 2009 revealed an osteophyte (bone spur) 
but were otherwise negative for abnormalities.  Both examinations 
were negative for ankylosis and demonstrate that the Veteran 
retained significant range of motion in his left shoulder.  

The December 2009 VA examiner found pain throughout the Veteran's 
left shoulder range of motion.  The Court has held that painful 
motion can equate to limitation of motion. Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Although Lichtenfels 
dealt with the specific criteria for rating arthritis, the Court 
has made similar holdings in dealing with ratings under DeLuca 
and the provisions of 38 C.F.R. §§ 4.40, 4.45. Smallwood v. 
Brown, 10 Vet. App. 93, 98-99 (1997).   As such, he would be 
entitled to the maximum rating, 30 percent, for limitation of 
minor arm motion under DC 5201.  

A rating in excess of 30 percent is not warranted as diagnostic 
studies have not shown fibrous union of the humerus.  Ankylosis 
of the scapulohumeral articulation has not been shown and the 
Veteran retains significant range of motion.  See 38 C.F.R. 
§ 4.71a, DCs 5200-5203.  

Further consideration of the Deluca criteria is also not 
warranted as 30 percent is the highest rating based upon 
limitation of motion and a higher rating requires ankylosis.  The 
DeLuca factors are not applicable in such situations.  See 
Johnston at 84-5.

A separate rating for arthritis is also not warranted as 
arthritis is rated on the basis of limitation of motion and the 
rating granted by the Board is based on limitation of motion.  
Rating the same disability under various diagnostic codes 
constitutes prohibited pyramiding.  38 C.F.R. § 4.14 (2010).  
Similarly, a separate rating under Diagnostic Code 5202 is 
prohibited because it contemplates limitation of motion (i.e. 
guarding).

A separate rating is not warranted under Diagnostic Code 5203, 
because diagnostic studies have not shown malunion or nonunion of 
the clavicle or scapula, nor have such manifestations been 
reported on examination.  The Veteran has reported dislocations, 
but these have not been seen on examination or on clinical 
treatment and the diagnostic studies have not shown any 
impairment of the clavicle or scapula.  While the Veteran is 
competent to report dislocations, the normal clinical findings 
and diagnostic studies render the Veteran's reports incredible.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no section that provides a basis 
upon which to assign a higher disability rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's left shoulder disability is manifested by 
limitation of motion and associated functional limitations.  As 
described above these symptoms are contemplated by the rating 
schedule.  His reports of dislocation have not been deemed 
credible, but they also are contemplated by the rating schedule.  
Hence, referral for consideration of an extraschedular rating is 
not warranted.



ORDER

Entitlement to a 30 percent rating for a left shoulder disability 
is granted



REMAND

On the December 2009 examination the examiner noted the Veteran's 
report that he had been prescribed one period of bed rest for his 
back disability in the past year.  The examiner did not report 
the length of this period.  This information is needed in order 
to evaluate the disability on the basis of the rating criteria 
for intervertebral disc disease.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2010).

The Veteran reported that the bed rest had been prescribed by his 
"primary care physician."  It is unclear whether the Veteran 
was reporting private or VA treatment.  VA has adopted a 
regulation requiring that when it becomes aware of private 
treatment records it will specifically notify the claimant of the 
records and provide a release to obtain the records.  If the 
claimant does not provide the release, VA has undertaken to 
request that the claimant obtain the records.  38 C.F.R. 
§ 3.159(e)(2) (2009).

Since the Veteran's report of private treatment, it does not 
appear that VA has followed the procedures outlined in 38 C.F.R. 
§ 3.159(e)(2).  VA has an obligation to obtain relevant records 
of VA treatment.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to 
complete a release to obtain all records 
of his treatment for a back disability by 
any private physicians.  If a release is 
received the RO/AMC should obtain the 
records.

If the Veteran does not provide the 
release, he should be advised that he may 
submit the records himself.

2.  The RO/AMC should obtain all records 
of the Veteran's VA treatment for a back 
disability, including any such records 
from the VA outpatient clinic in Anderson, 
South Carolina since May 2005.

3.  If any reported records are 
unavailable, this should be documented in 
the claims file, and the Veteran should be 
so advised.

4.  The RO/AMC should ask the Veteran to 
report all periods of doctor prescribed 
bed rest for his back disability since 
2005.  He should report the dates of such 
periods with as much specificity as 
possible.

5.  If the benefit sought is not granted, 
the RO/AMC should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


